Title: To James Madison from the Republican Citizens of Milledgeville, 13 June 1812 (Abstract)
From: Republican Citizens of Milledgeville
To: Madison, James


13 June 1812. “The Citizens of Milledgeville and its vicinity, deeply impressed with the solemnity of the present crisis; and anxious to mingle their voice with that of the friends of America, throughout the United States, by tendering their support to the Constituted authorities, in the momentous struggle which awaits the destinies of this great Republic; tender the following as the result of their serious deliberation.
“To attempt to particularize the items which compose the black catalogue of Europeon aggression, and which have been reiterated with increasing virulence since the commencement of the French Revolution, would be a task no less arduous and perplexing, than an attempt to enumerate the Stars of Heaven, or the sands upon the barren beach. They will however congregate a few facts the most prominent and offensive.
“The United States of America, viewing with a sickning heart the devastation of the European Continent by the desolating hand of rapine and bloodshed; conscious as well of their Geographical advantages, as the rectitude of their intentions; wisely determining to keep aloof from those broils which agitated Europe, sought their safety and prosperity in an unexceptionable neutrality determined that while they meted to all nations their full measure of impartial justice yet that their independence was best preserved by entangling alliances with none. Such conduct, from such motives, might well have been expected to have placed them beyond the reach of envy and detraction. The development of their resources under the fostering hand of industry and economy, progressed with a rapidity unparalleled in the annals of nations. Agriculture pouring her rich profusion into every Seaport; peace, plenty and contentment smiling in every cottage; Commerce with her swelling canvass whitening every Ocean; offered a spectacle to the polititian and philanthropist, not less sublime than when at the fiat of omnipotence, the sun burst from chaotic darkness, and shot his radient beams to the utmost bounds of Creation.
“This happy condition of these States, was destined not long to continue. Tyranny and injustice, ever true to its own nefarious purposes, could not long withstand the dreadful contrast. Sunk into the inextricable vortex of corruption, her treasure squandered by the most shameful dilapidation; the prosperity of these States became in the eyes of Great Britain, the foundation of an unconquerable jealousy—while her perfidious Court, ever foremost in the ranks of lawless oppression, commenced that system of maritime depredation, which had for its object the annihilation of neutral commerce. She captures our vessels, laden with the products of our own soil and industry on every Sea; subjects them to trials in her own Courts, without the semblance of national justice; impresses native born American Citizens, pursuing their peaceful employment on the high seas, and compels them to take up arms on board her floating Hells, against the Citizens of that Country which gave them birth, and which alone is the deposit of their affections; Murders our Citizens in our own waters in open violation of National law, and divine justice; Enacts decrees which at one sweep, shuts out our commerce from continental Europe, and openly avows those orders to be the permanent System of policy in her Government; Not content with sapping the foundation of neutral commerce, she has sent her accredited agents and emissaries amongst us, that by sowing the seeds of disaffection among the People, and alienating their affections from their government, she might do away that confidence upon which alone depends the existance of this vast confederated Republic; Added to this, She has excited the merciless Indian Savages to make war upon the defenceless inhabitants of our frontier, placed in their hands, arms and other implements of war, & every way giving them aid and comfort.
“Against All these aggressions infinitely multiplied and repeated this government has never ceased to remonstrate; these remonstrances; predicated on the known good faith of the American Government have been answered with contumely and Hypocrisy; until longer forbearance under this accumulation of aggression would evince a dereliction of that cause and those principles, which was sealed with the blood of Martyred Hecatombs in the revolution. Under these impressions the United States have to choose between two alternatives. Submission, abject, unconditional submission, or open vigorous and effective War.
“1st. Resolved therefore, That this meeting have entire confidence in the wisdom, virtue and patriotism of our national Councils; and that they will cordially cooperate to the utmost of their abilities, in any measure, calculated to provide for the common defence, promote the general welfare, and secure the blessings of liberty to ourselves and to posterity; And that the Government of the United States is imperiously called on under existing circumstances to make an immediate declaration of War against Great Britain.
“That they view the delay and equivocation evinced by the Government of France, in rendering them that justice, which they had a right to expect, in relation to our commerce, as indicative of an indisposition on her part to perform that duty which was stipulated in her intercourse with the United States by her accredited Minister. And that unless a speedy accommodation of the controversy between the United States and France should take place, that letters of Marque and Reprisal ought to be granted against her cruisers.
“Resolved that under existing circumstances we have just reasons to anticipate the Cession of East Florida by Spain to great Britain; and that the relative situation of the United States towards Great Britain forbids their becoming silent spectators of such a transfer. They therefore view the immediate occupancy of the Province of East Florida by the United States as essential to the interests of the country and to the protection of our Southern frontier, subject however to future friendly negociation.
“Resolved that the thanks of this meeting be expressed to those Republicans in Congress, who in meeting with dignified firmness, the torrent of opposition, have preserved the honor and dignity of Republican institutions inviolate.
“Resolved that a copy of the aforegoing resolutions, signed by the Chairman and attested by the Secretary be forwarded to the President of the United States, and a copy also to our Senators and Representatives in Congress.”
